Citation Nr: 1416970	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-03 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction of the Veteran's 100 percent evaluation for residuals of prostate cancer, status post radical retropubic prostatectomy, with erectile dysfunction to 40 percent effective May 1, 2010 was proper.

2.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to August 1989, including combat service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge and the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the February 2010 rating decision, the evaluation for the Veteran's residuals of prostate cancer, status post radical retropubic prostatectomy, with erectile dysfunction, was decreased from 100 percent to 20 percent disabling effective May 1, 2010.  In the November 2010 Statement of the Case (SOC), the evaluation for the Veteran's residuals of prostate cancer, status post radical retropubic prostatectomy, with erectile dysfunction, was increased to 40 percent effective May 1, 2010.  The May 2010 rating decision granted service connection for PTSD with an evaluation of 30 percent effective March 10, 2010.  

The Veteran currently works as a pastor, but does not generate income from that position.  The Veteran reported that he lives on his retirement.  Therefore, the Board finds that the record has raised a claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed and considered the contents of his Virtual VA file.  The additional evidence contained therein is considered part of the constructive record under VA's current guidelines.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

An April 2010 letter by Dr. C. M. T of the Naval Hospital Camp Lejeune indicated that the Veteran has an elevation of his PSA that was suggestive of recurrence of prostate cancer and is being referred to radiation oncology for likely external beam radiation therapy.  The physician noted that the Veteran continues to suffer from erectile dysfunction and is requiring intercavernous injection therapy as he has failed all other therapies.  He further states that the Veteran would be a candidate for penile prosthesis after his likely prostate recurrence is treated.  The April 2010 letter is the most recent medical record in the claims file concerning the Veteran's residuals of prostate cancer.  The records of the indicated additional treatment should be sought.  

The Veteran's last genitourinary VA examination was in October 2009.  As the April 2010 letter by Dr. C. M. T. indicates his condition has increased in severity since the last examination.  VA is thus required to afford him a contemporaneous VA examination to assess the current severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran was last examined by VA for PTSD in May 2010.  Since then, the Veteran has submitted additional private treatment records from Dr. Jabbour through July 2010.  In light of the stale VA examination report and the Veteran's continued complaints of symptoms of PTSD, a new examination is required in order to determine the current nature and severity of the Veteran's PTSD.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his residuals of prostate cancer or PTSD, and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2 ); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.

As explained above, the record raises a claim for entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Indeed, in perfecting his PTSD appeal, the Veteran specifically maintained that a TDIU was warranted.  However, the Board finds that the TDIU issue is not fully developed for appellate review.  Specifically, the Board notes that the Veteran has not been provided with notice of the laws and regulations governing TDIU or an examination to obtain an opinion as to whether his service-connected disabilities prevent him from working.  Therefore, the Board finds that a remand for such development is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his residuals of prostate cancer and/or PTSD.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  This must specifically include any treatment at the Naval Hospital at Camp Lejeune, and in particular, the urology clinic at Camp Lejeune.  Any negative response should be in writing and associated with the claims file.

2.  Provide the Veteran with appropriate notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA) on the issue of entitlement to a TDIU due to service-connected disabilities.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his residuals of prostate cancer, PTSD, and the impact of his service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining all outstanding records regarding the Veteran's residuals of prostate cancer, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his residuals of prostate cancer.  The claims file must be made available to and reviewed by the examiner and all necessary tests should be conducted.  The examiner should state whether there has been local recurrence or metastasis of prostate cancer, and if so, the date the recurrence or metastasis occurred.  The examiner should report all manifestations of his residuals of prostate cancer.  The examiner should state whether his residuals of prostate cancer result in:

a. continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day;

b. removal of half or more of the penis;

c. penis removal of glans;

d. penis deformity with loss of erectile power;

e. complete atrophy of one or both testis;

f. removal of one or both testis;

5.  After obtaining any outstanding treatment records regarding the Veteran's PTSD, provide him with an appropriate VA examination to determine the nature and severity of that disability.  The claims file must be made available to and reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings and estimate the Veteran's GAF score.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  

6.  Then, afford the Veteran an appropriate VA examination, to be provided by a vocational rehabilitation specialist, if possible, regarding the effect of the Veteran's service-connected disabilities on his employability.  

Based on the review of the claims file, the examiner must state whether the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, either alone or in the aggregate, consistent with his education and occupational experience, but irrespective of his age and any nonservice-connected disabilities.  

In addressing the functional effects of the Veteran's prostate cancer and PTSD on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relating to his prostate cancer and PTSD.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  

7.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

